                       IN THE UNITED STATE DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Greenbelt Division

CAPITAL BANK, NA                                   )
2275 Research Boulevard                            )
Suite 600                                          )
Rockville, MD 20850                                )
                                                   )
      Plaintiff,                                   )
                                                   )
      v.                                           )   Civil Law No.: ________
                                                   )
POTOMAC CONSTRUCTION 1525 P STREET, LLC            )
A District of Columbia limited liability company   )
1734 20th Street, NW                               )
Suite B                                            )
Washington, DC 20009                               )
                                                   )
Serve: CT Corporation System                       )
       1015 15th Street, NW                        )
       Suite 1000                                  )
       Washington, DC 20005                        )
                                                   )
      And                                          )
                                                   )
MATTHEW SHKOR                                      )
1738 R Street, NW                                  )
Washington, DC 20009                               )

                                         1
                                                             )
      Defendants.                                            )
_______________________________________

                                     JUDGMENT ORDER

       UPON the Plaintiff’s Complaint for Confessed Judgment Against POTOMAC

CONSTRUCTION 1525 P STREET, LLC and MATTHEW SHKOR, and the Affidavit in

Support, and it appearing to the Court that requirements of Local Rule 108.1 have been satisfied,

it is by the United States District Court for the District of Maryland hereby

       ORDERED, that with consent judgment by confession is entered in favor of the plaintiff,

Capital Bank, N.A., and against the defendants POTOMAC CONSTRUCTION 1525 P

STREET, LLC and MATTHEW SHKOR, jointly and severally in the amount of the unpaid

principal balance of Two Million Seven Hundred Seventy Nine Thousand Nine Hundred Sixty

One and 00/100 ($ 2,779,961.00) dollars, together with prior accrued interest of Sixty Three

Thousand Five Hundred Fourteen and 60/100 ($ 63,514.60) dollars through August 19, 2020 at

$868.74 per day, plus late charges of Seven Hundred Thirty Nine and 23/100 ($739.23) dollars,

plus attorneys’ fees and costs of collection of Three Thousand Five Hundred and no/100 ($

3,700.00) dollars for a the total amount to be confessed is Two Million Eight Hundred Forty

Seven Thousand Nine Hundred Sixty Four and 83/100 ($ 2,847,964.83) dollars, together with

interest at the default rate of 11.25% from August 19 , 2020 until date of judgment besides costs

and reasonable attorney's fees.



                                              _________________________________
                                              Judge,
                                              U.S. District Court for the District of Maryland

                              END OF ORDER



                                                 2
